 
Exhibit 10.1
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 13, 2017 (the
“Effective Date”), is made by and between True Drinks Inc., a Delaware
corporation, located at 18662 MacArthur Blvd., Ste. 110, Irvine, California
92612 (the “Company”), and James Greco, whose address is 16904 Pierre Circle,
Delray Beach, FL 33446 (“Employee”), based upon the following:
 
RECITALS
 
WHEREAS, the Company wishes to retain the services of Employee, and Employee
wishes to render services to the Company, as its Chief Executive Officer; and
 
WHEREAS, the Company and Employee wish to set forth in this Agreement the duties
and responsibilities that Employee has agreed to undertake on behalf of the
Company.
 
THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Employee (who are sometimes
individually referred to as a “party” and collectively referred to as the
“parties”) agree as follows:
 
AGREEMENT
 
1. TERM.
 
The term of Employee’s employment under this Agreement shall commence effective
as of the Effective Date and shall continue until terminated as herein provided.
This Agreement may be terminated by either party, without limitation, by
providing notice of termination of this Agreement to the other party upon thirty
(30) days advance notice, except as permitted upon termination for “Cause” as
set forth in Section 8. The notice period does not commence until actually
received by the other party.
 
2. GENERAL DUTIES.
 
Employee shall report to the Company’s board of directors (the “Board”) and
shall devote his best efforts and substantially all of his productive time and
attention to the Company’s business during the period of this
Agreement.  Employee shall do and perform all services, acts, or things
necessary or advisable to discharge his duties as Chief Executive Officer under
this Agreement, and such other duties as are commonly performed by an employee
of his rank or which may, from time to time, be prescribed by the Company
through the Board. Furthermore, Employee agrees to cooperate with and work to
the best of his ability with the Company’s management team, the officers and
other employees, to achieve the Company’s financial and business objectives, and
to continually improve the Company’s reputation in its industry for quality
products and performance. Notwithstanding the above, Employee may serve on up to
three other corporate and/or charitable boards and manage his personal
investments providing doing so will not violate any other provision of this
Agreement.
 
3. COMPENSATION.
 
(a) Base Salary.  
 
(i) For the period between April 13, 2017 and September 30, 2017, the Employee
will be paid a salary of $1 (One Dollar).
 
 
 


 
 
(ii) Beginning on October 1, 2017, and for as long as the Employee’s employment
continues hereunder, the Company shall pay to Employee a base salary equal to
$20,833.33 per month (“Base Salary”). The Base Salary shall be paid in cash to
Employee in accordance with the periodic payroll practices of the Company.
 
(b) Bonus Restricted Stock. For the period between the Effective Date and
December 31, 2017, the Employee shall earn a guaranteed bonus. As payment of
this guaranteed bonus, on the Effective Date, the Company shall grant to
Employee 1,302,084 restricted shares of the Company’s Common Stock which will
vest on December 31, 2017 upon the Employee’s employment continuing through
December 31, 2017. 
 
(c) Stock Options. On the Effective Date, the Company shall grant to Employee
options to purchase that number of shares of the Company’s Common Stock equal to
two percent (2%) of the Company’s then issued and outstanding shares of common
stock (including preferred stock on an as-converted basis) (“Employee Options”).
The Employee Options shall have a 5-year term and the exercise price shall be
equal to the 5-day average closing price of the Company’s Common Stock as of the
Effective Date.
 
(i) Vesting Schedule. The Employee Options shall vest annually over four years
beginning on the Effective Date, with 25% of the Employee Options vesting on the
first, second, third and fourth anniversary of the Effective Date.
 
(ii) Change in Control. Immediately prior to the effective date of a “Change in
Control”, all unvested Employee Options shall vest and become exercisable. For
purposes of determining whether a Change in Control has occurred, a “Change in
Control” shall mean the acquisition by any individual, entity, or group (other
than Toba Capital, or an affiliate thereof) of beneficial ownership of 66.6% or
more of the combined voting power of the then issued and outstanding voting
securities of the Company, or any parent of the Company. In addition, for
purposes of determining whether a Change in Control has occurred, a Change in
Control shall also result in the event a major brand manufactured and
distributed by the Company generating over 50% of the revenue of the Company
during the preceding fiscal year is acquired from the Company.
 
(d) Bonus Stock Options. Beginning in 2018 and for each of the following two
years, the Employee will be eligible to earn bonus stock options (“Bonus
Options”) conditioned upon achieving annual revenue and EBITDA targets
determined by the Board (“Bonus Targets”). The Bonus Options will be granted on
the Effective Date at an exercise price equal to the five-day average closing
price of the Company’s Common Stock as of the Effective Date. The Bonus Options
for each year shall vest on December 31 of the bonus year upon the Company
achieving at least 90% of the Bonus Targets for that year. The number of Bonus
Options to be granted to the Employee each year shall equal to 1% of the
Company’s issued and outstanding shares of Common Stock (including preferred
stock on an as-converted basis) as of the Effective Date. Should a Change in
Control occur after March 31 of a bonus year, all unvested Bonus Options which
would vest on December 31 of the year in which the Change of Control occurs
shall vest and become exercisable.
 
(e) D&O Insurance. The Company shall maintain in full force and effect
director’s and officer’s liability insurance to the extent that such insurance
on commercially reasonable terms. Such insurance shall be in such form, and
shall provide for such coverage and deductibles, as shall be commercially
reasonable and standard for companies in businesses and circumstances similar to
those of the Company. The parties agree and acknowledge that the Company’s
current coverage limits are adequate and satisfactory.
 
(f) Participation In Employee Benefit Plans. Employee shall have the same
rights, privileges, benefits and opportunities to participate in any of the
Company’s employee benefit plans (health, dental and vision) which may now or
hereafter be in effect on a general basis for executive officers or employees of
the Company. The Company may discontinue any benefit plans and otherwise amend
and change the type and quantity of benefits it provides in its sole discretion,
provided that the Company continues to provide to Employee any benefits
specifically set forth herein. In the event Employee receives payments from a
disability plan maintained by the Company, the Company shall have the right to
offset such payments against Employee’s Base Salary and any bonuses otherwise
payable to Employee during the period for which payments are made by such
disability plan.
 
 
 
 

 
 
4. REIMBURSEMENT OF BUSINESS EXPENSES.
 
The Company shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee in connection with the business of the Company
including travel from his home to the Company’s offices and accommodations while
there. However, each such expenditure shall be reimbursable only if Employee
furnishes to the Company adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
taxing authorities for the substantiation of each such expenditure as an income
tax deduction.
 
5. ANNUAL VACATION. Employee shall be entitled to 20 days vacation time per
calendar year during the term of the Agreement.
 
6. INDEMNIFICATION OF LOSSES.
 
The Company shall indemnify and hold harmless Employee from any and all
liability arising from Employee’s actions taken on the Company’s behalf and
within Employee’s scope of duties and authority, so long as such actions were
taken by Employee in good faith and in furtherance of the Company’s business.
The Company shall indemnify and hold Employee harmless to the full extent of the
law from any and all claims, losses and expenses sustained by Employee as a
result of any action taken by him to discharge his duties under this Agreement,
and the Company shall defend Employee, at the Company’s expense, in connection
with any and all claims by shareholders or third parties which are based upon
actions taken by Employee to discharge his duties under this Agreement.
 
7. PERSONAL CONDUCT.
 
Employee agrees to promptly and faithfully comply with all present and future
policies, requirements, directions, and reasonable requests of Company board and
any rules, regulations, or other policies of the Company in connection with the
Company’s business and Employee’s duties hereunder.
 
8. TERMINATION BY THE COMPANY.
 
Notwithstanding any provision hereunder, the Company may terminate Employee’s
employment immediately if such termination is for “Cause.” For purposes of this
Agreement, “Cause” shall mean:
 
(a) Employee is convicted of any fraud or embezzlement against the Company; or
 
(b) After written notice and an opportunity to cure, Employee willfully breaches
or habitually neglects the duties and responsibilities which he is required to
perform under the terms of this Agreement; or
 
(c) Employee commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct which results in material harm to the Company
or its business; or
 
(d) Employee violates any law, rule or regulation applicable to the Company or
Employee relating to the business operations of the Company that may have a
material adverse effect upon the Company’s business, operations or condition
(financial or otherwise).
 
The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Employee; provided, however, if the Company terminates
this Agreement due to Employee’s willful breach or habitual neglect of the
duties he is required to perform, Employee shall be entitled to a period of
thirty (30) days from the date of the initial written notice of termination to
cure said breach. Upon termination, the obligations of Employee and the Company
under this Agreement shall immediately cease. Such termination shall be without
prejudice to any other remedy to which the Company may be entitled either at
law, in equity, or under this Agreement.
 
 
 
 

 
 
9. COMPENSATION UPON TERMINATION
 
(a) Upon Termination. In the event the Company terminates Employee’s employment
for Cause in accordance with Section 8, Employee shall receive any payments of
Base Salary earned through and including the date of termination (“Termination
Payment”).
 
The Termination Payment shall constitute Employee’s sole right and exclusive
remedy in the event of such termination of Employee’s employment, and upon
payment by the Company of the Termination Payment, all other rights or remedies
otherwise available shall cease immediately, and the Company shall have no
further obligations to Employee under this Agreement, except that Employee shall
have the right to exercise all benefits that have vested as of the date of
termination to which Employee is entitled under any compensation or employee
benefit plan of the Company in accordance with the terms and provisions of such
compensation or employee benefit plan, all other documents and agreements that
give rise to or otherwise govern such vested benefits and all applicable laws
and regulations.
 
(b) Payment on Termination Without Cause. Upon Termination Without Cause of
Employee’s employment under this Agreement, Employee shall be entitled to a
severance payment (“Severance Payment”) equal to three times the Employee’s
monthly Base Salary per year of service. This Severance Payment shall be capped
at a maximum amount equal to Employee’s Annual Salary. Years of service will be
calculated from the Effective Date.
 
(c) Exclusivity of Payments. Upon termination of Employee’s employment under
this Agreement, Employee shall not be entitled to any severance payment or
severance benefit from the Company other than the payments and benefits provided
in this Section 9.
 
(d) Withholding of Taxes; Tax Reporting. The Company may withhold from any
amount payable under this Agreement all such federal, state, city and other
taxes and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amount payable under this Agreement as may in the Company’s reasonable
judgment be required.
 
10. PROPRIETARY INFORMATION.
 
(a) Company Information. Employee agrees at all times during the period of his
employment with the Company and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board,
any Proprietary Information (as defined herein) of the Company which Employee
obtains, creates, or otherwise accesses in any way. Employee further agrees not
to make copies of such Proprietary Information except as authorized by the
Company. Employee understands that “Proprietary Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, suppliers,
customer lists and customers (including, but not limited to, customers of the
Company on whom Employee called or with whom Employee became acquainted during
the employment), prices and costs, markets, software, developments, inventions,
formulas, technology, designs, drawings, marketing, licenses, finances, budgets
or other business information disclosed to Employee by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by Employee during the period of employment, whether or
not during working hours. Employee understands that Proprietary Information also
includes, but is not limited to, information pertaining to any aspects of the
Company’s business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise. Employee
further understands that Proprietary Information does not include any of the
foregoing items, which has become publicly and widely known and made generally
available through no wrongful act of Employee or of others who were under
confidentiality obligations as to the item or items involved.
 
(b) Former Employer Information. Employee represents that his performance of all
terms of this Agreement as an employee of the Company have not breached and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Employee in confidence or trust prior or
subsequent to the commencement of employment with the Company, and Employee will
not disclose to the Company, or induce the Company to use, any inventions,
confidential or proprietary information or material belonging to any previous
employer or any other party.
 
 
 
 

 
 
11. INVENTIONS.
 
(a) Inventions Retained and Licensed. Exhibit B attached hereto contains a full
and exhaustive list describing with particularity all inventions, original works
of authorship, developments, improvements, and trade secrets which were made or
otherwise created by Employee prior to the commencement of Employee’s employment
hereunder (collectively “Prior Inventions”). Such Prior Inventions belong solely
to Employee or belong to Employee jointly with another as listed therein, which
relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, Employee represents that there are no such
Prior Inventions. If, in the course of employment with the Company, Employee
incorporates into a Company product or service a Prior Invention owned by
Employee or in which Employee has an interest, the Company is hereby granted and
shall have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such product, process or machine.
 
(b) Assignment of Inventions. Employee agrees that Employee will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all his right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Employee may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time in which Employee is employed by the
Company (collectively referred to as “Inventions”), except as provided in
Section 10(e) below. Employee further acknowledges that all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets which are made by Employee (solely or jointly with others) within the
scope of and during the period of employment with the Company are “works made
for hire” (to the greatest extent permitted by applicable law) and are
compensated by the compensation provided to Employee pursuant to this Agreement,
unless regulated otherwise by the mandatory law of the state of California.
 
(c) Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during the period of employment with the Company. Such records may
be in the form of notes, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format and shall be made available to and
remain the sole property of the Company at all times. Employee agrees not to
remove such records from the Company’s place of business except as expressly
permitted by Company policy which may, from time to time, be revised at the sole
election of the Company.
 
(d) Assistance and Power of Attorney. Employee agrees to assist the Company, or
its designee, at the Company’s expense, in every way to secure the Company’s
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents or other
intellectual property rights relating thereto. Employee further agrees that it
is and shall remain Employee’s obligation to execute or cause to be executed,
when it is in Employee’s power to do so, any such instrument or papers as
required by the Company after the termination of this Agreement until the
expiration of the last such intellectual property right to expire in any country
of the world. In the event the Company is unable because of any mental or
physical incapacity or unavailability or for any other reason to secure
Employee’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and on Employee’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by Employee.
Employee hereby waives and irrevocably quitclaims to the Company any and all
claims, of any nature whatsoever, which Employee now or hereafter has for
infringement of any and all proprietary rights assigned to the Company.
 
 
 
 

 
 
(e) Exception to Assignments. Employee understands that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870. Employee shall advise the Company promptly in writing of any
inventions that Employee believe meet such provisions and are not otherwise
disclosed to the Company.
 
12. RETURNING COMPANY DOCUMENTS.
 
At the time of the termination of Employee’s employment with the Company,
Employee shall deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to Employee’s employment with the Company or otherwise
belonging to the Company, its successors or assigns. Employee further agrees any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. In the
event of the termination of Employee’s employment hereunder, Employee agrees to
sign and deliver a “Termination Certification” is a form reasonably requested by
the Company.
 
13. NOTIFICATION TO OTHER PARTIES.
 
In the event that Employee leaves the employ of the Company, Employee hereby
consents to notification by the Company to his new employer about Employee’s
rights and obligations under this Agreement.
 
14. SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES.
 
During the period of Employee’s employment with the Company, and for a period of
twenty-four (24) months immediately following the termination of Employee’s
employment with the Company for any reason, Employee shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees or consultants to terminate their relationship with the Company, or
take away such employees or consultants, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
himself or for any other person or entity. Further, for a period of twenty-four
(24) months following termination of Employee’s employment with the Company for
any reason, with or without cause, Employee shall not solicit any investor in,
licensor to, or customer of the Company or licensee of the Company’s products,
with respect to any business, products or services who are competitive to the
products or services offered by the Company or under development as of the date
of termination of Employee’s employment with the Company. Employee further
agrees that, during the Term and for a period of five years following the
termination of this Agreement, Employee will not engage in any conduct that is
injurious to the reputation(s) of the Company and/or the Company’s past or
present directors, officers, agents, fiduciaries, trustees, administrators,
employees or assigns, including but not limited to disparaging (or inducing or
encouraging others to disparage) the Company and/or any of the foregoing
individuals. For purposes of this Agreement, the term “disparage” includes
without limitation, making any statement that would adversely affect in any
manner the conduct of the Company’s businesses, the business reputation of the
Company and/or any of the foregoing individuals, and/or the personal reputation
of any of the foregoing individuals. [Make this last two sentences reciprocal]
 
If any of the foregoing provisions of this Section 14 is found by any court,
agency or arbitrator of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
 
15. MISCELLANEOUS
 
(a) Preparation of Agreement. It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of the same. In light of these facts, it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.
 
 
 
 

 
 
(b) Cooperation. Each party agrees, without further consideration, to cooperate
and diligently perform any further acts, deeds and things and to execute and
deliver any documents that may from time to time be reasonably necessary or
otherwise reasonably required to consummate, evidence, confirm and/or carry out
the intent and provisions of this Agreement, all without undue delay or expense.
 
(c) Interpretation.
 
(i) Entire Agreement/No Collateral Representations. Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, courses of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, “Prior Agreements”), and that any such
Prior Agreements are of no force or effect except as expressly set forth herein;
and (3) may not be varied, supplemented or contradicted by evidence of any Prior
Agreement, or by evidence of subsequent oral agreements. Any agreement hereafter
made shall be ineffective to modify, supplement or discharge the terms of this
Agreement, in whole or in part, unless such agreement is in writing and signed
by the party against whom enforcement of the modification or supplement is
sought.
 
 (ii) Waiver. No breach of any agreement or provision herein contained, or of
any obligation under this Agreement, may be waived, nor shall any extension of
time for performance of any obligations or acts be deemed an extension of time
for performance of any other obligations or acts contained herein, except by
written instrument signed by the party to be charged or as otherwise expressly
authorized herein. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.
 
(iii) Remedies Cumulative. The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.
 
(iv) Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal, or unenforceable under present or future laws effective during
the period of this Agreement, then and, in that event: (A) the performance of
the offending term or provision (but only to the extent its application is
invalid, illegal or unenforceable) shall be excused as if it had never been
incorporated into this Agreement, and, in lieu of such excused provision, there
shall be added a provision as similar in terms and amount to such excused
provision as may be possible and legal, valid and enforceable, and (B) the
remaining part of this Agreement (including the application of the offending
term or provision to persons or circumstances other than those as to which it is
held invalid, illegal or unenforceable) shall not be affected thereby and shall
continue in full force and effect to the fullest extent provided by law.
 
(v) No Third Party Beneficiary. Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof, except the heirs and personal
representatives of Employee in the event of Employee’s death or disability.
 
(vi) Heading; References; Incorporation; Gender. The headings used in this
Agreement are for convenience and reference purposes only, and shall not be used
in construing or interpreting the scope or intent of this Agreement or any
provision hereof. References to this Agreement shall include all amendments or
renewals thereof. Any pronoun referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.
 
 


 
 
(d) Enforcement.
 
(i) Applicable Law. This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.
 
(ii) Consent to Jurisdiction; Service of Process. Any action or proceeding
arising out of or relating to this Agreement shall be filed in and heard and
litigated solely before the state courts of California located within the County
of Orange.
 
(e) No Assignment of Rights or Delegation of Duties by Employee. Employee’s
rights and benefits under this Agreement are personal to him and therefore (i)
no such right or benefit shall be subject to voluntary or involuntary
alienation, assignment or transfer; and (ii) Employee may not delegate his
duties or obligations hereunder.
 
(f) Notices. Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), (C)
by electronic or facsimile or telephonic transmission, provided the receiving
party has a compatible device or confirms receipt thereof (which forms of Notice
shall be deemed delivered upon confirmed transmission or confirmation of
receipt), or (D) by mailing in the United States mail by registered or certified
mail, return receipt requested, postage prepaid (which forms of Notice shall be
deemed to have been given upon the fifth business day following the date
mailed). Each party, and their respective counsel, hereby agrees that if Notice
is to be given hereunder by such party’s counsel, such counsel may communicate
directly with all principals, as required to comply with the foregoing notice
provisions. Notices shall be addressed to the address hereinabove set forth in
the introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto. Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this subparagraph.
 
(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto. Any signature page of this
Agreement may be detached from any form hereto by having attached to it one or
more additional signature pages.
 
(h) Execution by All Parties Required to be Binding; Electronically Transmitted
Documents. This Agreement shall not be construed to be an offer and shall have
no force and effect until this Agreement is fully executed by all parties
hereto. If a copy or counterpart of this Agreement is originally executed and
such copy or counterpart is thereafter transmitted electronically by facsimile
or similar device, such facsimile document shall for all purposes be treated as
if manually signed by the party whose facsimile signature appears.

 
IN THE WITNESS HEREOF, THE PARTIES EXECUTE THIS EMPLOYMENT AGREEMENT AS OF THE
DATE WRITTEN ABOVE:
 
TRUE DRINKS, INC.   
 
By: /s/ Dan Kerker

Dan Kerker, CFO                   
EMPLOYEE 
 
By: /s/ James Greco 

James Greco, Employee





 
 
 
